UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7809


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JAMES PRESTON SMITH,

                Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley.        Irene C. Berger,
District Judge. (5:99-cr-00161-1; 5:09-cv-01257)


Submitted:   February 26, 2013            Decided:   February 28, 2013


Before MOTZ, WYNN, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


James Preston Smith, Appellant Pro Se. John J. Frail, Assistant
United States Attorney, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            James        Preston    Smith    seeks     to    appeal       the    district

court’s order adopting the magistrate judge’s recommendation and

denying as successive his 28 U.S.C.A. § 2255 (West Supp. 2012)

motion.    The order is not appealable unless a circuit justice or

judge     issues     a     certificate      of    appealability.            28     U.S.C.

§ 2253(c)(1)(B) (2006).             A certificate of appealability will not

issue     absent     “a     substantial     showing         of    the    denial    of    a

constitutional right.”             28 U.S.C. § 2253(c)(2) (2006).                When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating        that   reasonable        jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.               Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El    v.   Cockrell,       537    U.S.    322,    336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                           Slack,

529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Smith has not made the requisite showing.                          Accordingly, we

deny a certificate of appealability and dismiss the appeal.                             We

dispense     with        oral   argument     because        the    facts    and     legal



                                            2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3